COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SOUTHWEST CONVENIENCE STORES,                    §               No. 08-21-00055-CV
 LLC, D/B/A 7-ELEVEN #655, ALON USA,
 LP, DELEK US HOLDINGS, INC. D/B/A                §                 Appeal from the
 DELEK US, AND JORGE MEZA
                                                  §           327th Judicial District Court
                               Appellants,
                                                  §             of El Paso County, Texas
 v.
                                                  §              (TC# 2019DCV1975)
 REMIN IGLESIAS ON BEHALF OF THE
 ESTATE    OF   ARBIN   IGLESIAS,
 DECEASED,    CARLOS    ROLANDO
 IGLESIAS   CANO   AND   BLANCA
 MANUELA      HOLGUIN     GOMEZ,
 INDIVIDUALLY AND AS WRONGFUL
 DEATH BENEFICIARIES OF ARBIN
 IGLESIAS,

                               Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2022.
                                            ____________________________
                                            ROY B. FERGUSON, Judge


Before Rodriguez, C.J., and Alley, J., and Ferguson, Judge
Ferguson, Judge, sitting by assignment